Citation Nr: 0709416	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-25 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to more than 30 months of educational assistance 
under the provisions of Chapter 30, Title 38, United States 
Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel








INTRODUCTION

The veteran served on active duty from August 2000 to March 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the St. Louis, Missouri, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran served on active duty from August 8, 2000 to 
March 6, 2003; he was discharged with 2 years, 6 months, and 
29 days of service.  

2.  The veteran's DD Form 214 reflects that the separation 
authority was "MARCORSEPMAN, PAR 6203.2;" the separation code 
was "HFT1;" and the narrative reason for separation was 
"PHYSICAL CONDITION, NOT A DISABILITY."

3.  The veteran was found eligible to receive a total of 30 
months of educational assistance benefits, based upon his 30 
months and 29 days of completed active service.


CONCLUSION OF LAW

The criteria for entitlement to more than 30 months of 
educational assistance under Chapter 30, Title 38, United 
States Code, are not met.  38 U.S.C.A. §§ 3011, 3013 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 21.7042, 21.7072 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
United States Court of Appeals for Veterans Claims (Court) 
said in Wensch that VCAA did not apply in such cases, it may 
be more accurate to say that VCAA applied, but that its 
notice and duty to assist requirements had been satisfied.  
When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

The veteran served on active duty from August 8, 2000 to 
March 6, 2003; he was discharged with 2 years, 6 months, and 
29 days of service.  

The veteran's DD Form 214 reflects that the separation 
authority was "MARCORSEPMAN, PAR 6203.2;" the separation code 
was "HFT1;" and the narrative reason for separation was 
"PHYSICAL CONDITION, NOT A DISABILITY."

The record shows that in February 2003, the Commanding 
General of the United States Marine Corps directed that the 
veteran be discharged from the United States Marine Corps by 
reason of convenience of the Government due to a physical 
condition, not a disability (Patellar Femoral Pain Syndrome) 
pursuant to paragraph 6203.2 of the Marine Corps Separation 
Manual.  He further directed that the characterization of his 
service be honorable.  His separation code was to be "HFT1" 
which was physical condition not a disability.  

However, thereafter, the veteran's discharge was reviewed by 
the Department of the Navy, Naval Discharge Review Board 
(NDRB).  It was noted that the application for discharge 
review had been received that the veteran requested that the 
characterization of his service received at the time of 
discharge be changed to honorable and the reason for his 
discharge be changed to "for convenience of the 
Government."  The decision indicated that a documentary 
review was conducted.  After a thorough review of the 
records, supporting documents, facts, and circumstances 
unique to this case, no impropriety or inequity in the 
characterization of service was discovered.  The vote was 
unanimous that the character and reason for discharge shall 
not change.  The discharge shall remain, when corrected: 
HONORABLE/CONDITION NOT A PHYSICAL OR MENTAL Disability, 
authority: MARCORSEPMAN PAR 6203.2.  It was noted that there 
was an administrative error on the DD Form 214 in that it 
stated that the character of service was "GENERAL (UNDER 
HONORABLE CONDITIONS)" and should be "HONORABLE."  It was 
recommended that this correction be made.  A February 2006 
Department of Defense computer generated document of record 
indicates that the veteran's separation reason was "CIWD" 
(Condition Interfering with Duty).

The veteran contends that he is entitled to more than 30 
months of Chapter 30 educational assistance benefits based on 
his military service.  He asserts that he is entitled to the 
full 36 months since he was separated for the convenience of 
the Government.  He cited to the February 2003 letter of his 
Commanding General.  The Board points out, however, that the 
NDRB decision was determinative as to the issue of the 
character and reason for the veteran's discharge.

The veteran's basic eligibility for Chapter 30 benefits is 
not at issue, as he has already been awarded basic 
eligibility for the receipt of these benefits.  Rather, this 
appeal involves the amount of Chapter 30 benefits to which 
the veteran is entitled under the law.  The Board finds that 
no more than 30 months of educational assistance benefits 
under Chapter 30, Title 38, United States Code, may be 
granted under the law.

The law provides that most individuals are entitled to 36 
months of educational assistance, or the equivalent thereof, 
in part-time educational assistance.  38 C.F.R. § 21.7072(a).  
Except as provided in 38 C.F.R. § 21.7073, an eligible 
individual is entitled to one month of basic educational 
assistance (or the equivalent thereof in part-time 
educational assistance) for each month of the individual's 
continuous active duty service that occurs after June 30, 
1985.  38 U.S.C.A. § 3013; 38 C.F.R. § 21.7072(b) (2006). 

Except as provided in 38 C.F.R. § 21.7073, the foregoing 
applies when the individual: (i) establishes eligibility 
under 38 C.F.R. § 21.7042 or 38 C.F.R. § 21.7044 (2006); (ii) 
serves less than 36 months of continuous active duty service 
after June 30, 1985, (or less than 24 continuous months of a 
qualifying obligated period of active duty service after June 
30, 1985, if his or her initial obligation period of active 
duty is less than three years); and (iii) is discharged or 
released from active duty either: (A) for a service-connected 
disability; (B) for a medical condition which preexisted the 
individual's service on active duty and which VA determines 
is not service-connected; (C) under a 10 U.S.C.A. § 1173 
(West 2002) hardship discharge; (D) involuntarily for the 
convenience of the government as a result of a reduction in 
force, as determined by the Secretary of the military 
department concerned; or (E) for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct, but 
did interfere with the individual's performance of duty.  38 
C.F.R. § 21.7072(b)(1) (2006).  Entitlement to basic 
educational assistance benefits is to be calculated in whole 
months.  38 C.F.R. § 21.7072(b)(2).

The Board has reviewed the provisions of 38 C.F.R. § 21.7073, 
and finds that they inapplicable in the instant case, as 
these provisions only apply to individuals who withdrew their 
election not to receive educational assistance benefits per 
38 C.F.R. § 21.7042(c), or who were separated from service 
involuntarily and fail to meet the eligibility requirements 
of 38 C.F.R. § 21.7042 or 38 C.F.R. § 21.7044, but meet the 
eligibility requirements of 38 C.F.R. § 21.7045.  In this 
case, the veteran did not withdraw his election to receive 
educational assistance benefits, and has already been deemed 
eligible for the receipt of Chapter 30 benefits per 38 C.F.R. 
§ 21.7042.

The reason for the veteran' s separation from service has 
been characterized by the service department as a condition 
interfering with duty that was not a physical or mental 
disability.  As previously noted, the veteran has already 
been found eligible to receive 30 months of educational 
assistance.  The Board finds that this is also the proper 
calculation when considered in light of these facts, and of 
the restrictions of 38 C.F.R. § 21.7072(b), which only permit 
the award of one month of educational assistance for every 
month of active service when the total period of active 
service is less than three years.  The veteran served less 
than 3 years and completed 30 full months.

There is no applicable provision of the law that would permit 
the Board to extend the number of months of educational 
assistance available for the veteran's use, given the 
calculated time of active service.  The regulatory criteria 
and legal precedent governing the receipt of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  38 U.S.C.A. § 7104(c).  
The Board has no authority to deviate from the decision of 
the NDRB.  That decision governs the character and reason for 
the veteran's discharge.  

Based on the foregoing, the Board finds that the criteria for 
entitlement to more than 30 months of educational assistance 
under Chapter 30, Title 38, United States Code, are not met.  
Therefore, he is not entitled to further Chapter 30 
educational assistance.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the 
law, rather than the facts, is dispositive, the benefit of 
the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) 
(West 2002) are not for application.


ORDER

Entitlement to more than 30 months of educational assistance 
under the provisions of Chapter 30, Title 38, United States 
Code, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


